DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to foreign priority of KR10-2019-0098789 on 8/13/2019 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 (and similarly 19 and 20), the term “the at least one module mounted to the modular robot” technically lacks antecedent basis as written since it was not previously disclosed that the at least one module is attached to the modular robot. 

Regarding claims 11-14, each of these claims discloses a “weight” of a module. However, according to the Specification and claims, it is not clear if this term is meant as a measure of heaviness or a measure of priority. 

Regarding claim 18, the limitation “a module” is indefinite because it is unclear if it is referring to a previously claimed module or a different one. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Isozu (US Publication 20190176049 hereinafter Isozu).

Regarding claim 1, Isozu teaches a method for managing a modular robot, including at least one module, using a user terminal, the method comprising (See at least: Fig. 1 item 1 client terminal and item 5 robot):
acquiring mount information on the at least one module mounted to the modular robot;
receiving module information on a module corresponding to the mount information; and


Regarding claim 2, Isozu teaches wherein the module information comprises at least one of information on the at least one module or information on a function of the at least one module (See at least: Figs. 7-14 Note: The different types of building blocks in the images teaches information.).

Regarding claim 3, Isozu teaches receiving module combination information indicating a combination of modules mountable to the modular robot; and
displaying the received module combination information (See at least: Figs. 7-14).

Regarding claim 4, Isozu teaches wherein the displaying of the at least one of the mount information and the module information further comprises displaying recommended module information indicating a module that is determined to be additionally necessary for the modular robot based on the module combination, the mount information, and the module information (See at least: Figs. 7-14, where Figs. 8-9 disclose additional pieces that can be purchased to create different robots and Fig. 10 discloses recommended pieces.). 

Regarding claim 5, Isozu teaches wherein the displaying of the recommended module information comprises: 

when the first object is selected, displaying a screen for ordering a module corresponding to the first object (See at least: Fig. 4 step 121; Fig. 5; [0081] via “Next, if the selected robot is not creatable only with the user-owned parts (Step S118/No), the control unit 20 executes parts purchase processing (Step S121). The parts purchase processing will be described below in detail with reference to FIG. 5.”; [0083]-[0084] via “FIG. 5 is a flowchart of parts purchase processing according to this embodiment. As illustrated in FIG. 5, the control unit 20 in the server 2 identifies the missing parts to create the selected robot (Step S203). The control unit 20 transmits information regarding the number and price of the missing parts to the client terminal 1 and causes the client terminal 1 to display such information (Step S206). The missing parts are identified by checking information regarding the parts that constitute the selected robot against the information regarding user-owned-parts. An example of the display of the missing parts will be described below with reference to FIG. 8. Next, the control unit 20 determines the purchase of the parts according to user operation (Step S209). When the purchase is determined, the display screen of the client terminal 1 is switched to the parts purchase screen, and missing-parts purchase processing is performed according to a predetermined procedure. When the user receives the purchased parts, the information regarding user-owned-parts is transmitted from the client terminal 1 again, and the processing in Step S103 and the subsequent processing illustrated in FIG. 4 are repeated.”).

Regarding claim 6, Isozu teaches when the module determined to be additionally necessary is ordered, displaying a second object indicating that the module is ordered (See at least: Fig. 8; [0098] via “The missing parts information 414 is information regarding missing parts to create the robot and includes the number and price of parts, and the purchase button. In the example illustrated in FIG. 8, for example, four parts are found to be missing to create a dog robot. The user taps the purchase button to purchase missing parts. When the purchase button is tapped, the purchase of missing parts are determined on the server 2 side, and the display screen is switched to the purchase screen (not shown) for purchasing missing parts. Since the user thus recognizes how many parts need to be purchased to create robots, the user can select a given robot in consideration of the missing parts information 414.”).

Regarding claim 7, Isozu teaches selecting one of combinations of modules mountable to the modular robot, and displaying a guide for mounting at least one module corresponding to the selected combination (See at least: Fig. 11-12; [0107] via “FIG. 11 is a view of an example grouping display screen showing robot constituent parts according to this embodiment. The screen 44 in FIG. 11 displays a parts chronological order display image 440, a parts display image 443, and a robot complete image 444. In the parts chronological order display image 440, the parts used for assembly of the robot are arranged. As a result, the user can intuitively understand which part is assembled in what order. In addition, the parts chronological order display is scrolled according to user operation, and the user thus can see the chronological order display of the parts being assembled by the user, the chronological order display of the already 

Regarding claim 8, Isozu teaches wherein the displaying of the guide comprises:
based on the mount information, determining a module that has not been mounted among the at least one module corresponding to the selected combination; and
displaying a guide for mounting the module that is determined to have not been mounted (Refer at least to claim 7 for reasoning and rationale.).

Regarding claim 19, Isozu teaches a user terminal for managing a modular robot including at least one module, comprising:
a communication unit:
a display; and
a processor configured to acquire mount information on the at least one module mounted to the modular robot, control the communication unit to receive module information on a module corresponding to the mount information, and control the display to display at least one of the mount information and the module information (See at least: Figs. 1 item 1 client server and 2 server, 7-14).

Regarding claim 20, Isozu teaches a non-volatile computer readable recording medium in which a computer program for implementing the method of claim 1 is recorded (See at least: Figs. 1 item 1 client server and 2 server, 7-14).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Isozu in view of Winzinger (US Publication 20140305076 hereinafter Winzinger). 

Regarding claim 9, Isozu fails to teach displaying a module that is required to be replaced among the at least one module based on information on a use pattern of the modular robot.
	However, Winzinger teaches displaying a tool that is required to be replaced (See at least: [0032] via “This ensures a largely even wear and tear of the working tools. It may furthermore be provided that the handling device comprises a sensor for 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Isozu in view of Winzinger to teach displaying a module that is required to be replaced among the at least one module based on information on a use pattern of the modular robot so that a user can be notified to replace a worn and/or defective module before it breaks and leads to downtime of the modular robot. 

Regarding claim 10, Isozu fails to teach wherein the information on the use pattern is acquired in a manner in which the information on the use pattern is discriminated with respect to each type of the at least one module.
	However, Winzinger teaches wherein the information on the use pattern is acquired in a manner in which the information on the use pattern is discriminated with respect to each type of the at least one part (See at least: [0032] via “This ensures a largely even wear and tear of the working tools. It may furthermore be provided that the handling device comprises a sensor for detecting defective working tools and/or defective tools. On detecting defective working tools and/or defective tools, the sensor outputs a signal to the display device for the operator to identify and replace or repair the defective working tool and/or the defective tool.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Isozu in view of Winzinger to teach wherein the 

Regarding claim 17, Isozu fails to teach determining as to whether an abnormally operating module is included in the at least one module; and when an abnormally operating module is included in the at least one module, displaying a warning message about the abnormally operating module.
	However, Winzinger teaches determining as to whether an abnormally operating module is included in a part; and when an abnormally operating part is included, 
displaying a warning message about the abnormally operating part (See at least: [0032] via “This ensures a largely even wear and tear of the working tools. It may furthermore be provided that the handling device comprises a sensor for detecting defective working tools and/or defective tools. On detecting defective working tools and/or defective tools, the sensor outputs a signal to the display device for the operator to identify and replace or repair the defective working tool and/or the defective tool.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Isozu in view of Winzinger to teach determining as to whether an abnormally operating module is included in the at least one module; and when an abnormally operating module is included in the at least one module, displaying a warning message about the abnormally operating module so that a user can be . 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Isozu in view of Xu et al. (US 20150224650 hereinafter Xu). 

Regarding claim 15, Isozu fails to teach wherein the acquiring of the mount information comprises: photographing the modular robot; and
acquiring the mount information by identifying the at least one module mounted to the modular robot based on a photographed image.
However, Xu teaches photographing an item and acquiring the item information based on a photographed image  (See at least: [0009] via “a camera with a barcode reading software module to identify and image the plurality of instruments.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Isozu in view of Xu to teach wherein the acquiring of the mount information comprises: photographing the modular robot; and acquiring the mount information by identifying the at least one module mounted to the modular robot based on a photographed image so that a camera can acquire a barcode of an item to identify an item that is being used. 

Regarding claim 16, Isozu fails to teach wherein the acquiring of the mount information comprises acquiring the mount information by identifying at least one of a barcode and a QR code attached to the at least one module.
However, Xu teaches identifying at least one of a barcode and a QR code attached to an item (See at least: [0009] via “a camera with a barcode reading software module to identify and image the plurality of instruments.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Isozu in view of Xu to teach wherein the acquiring of the mount information comprises acquiring the mount information by identifying at least one of a barcode and a QR code attached to the at least one module so that a camera can acquire a barcode of an item to identify an item that is being used.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Isozu in view of Yoneda (US 20180024536 hereinafter Yoneda). 

Regarding claim 18, Isozu fails to teach acquiring a frequency of use of the at least one module amounted to the modular robot, and displaying information indicating need to remove a module of which the frequency of use is equal to or lower than a predetermined threshold frequency.
However, Yoneda teaches acquiring a frequency of use of the at least one part, and displaying information indicating need to remove the part of which the frequency of use is equal to or lower than a predetermined threshold frequency (See at least: [0095] via “When at least one of the component monitoring data in a monitoring item list screen (see FIG. 8) to be described later and the component monitoring data in a component management screen (see FIG. 9) to be described later exceeds this threshold value, the operation part 201 is notified (threshold over notification) that the information (threshold over information) indicating that the component monitoring data exceeds the threshold value. Then, the operation part 201 displays on the display part 218 warning information or alarm information indicating that the monitoring data of the maintenance component exceeds the threshold value. Here, when the component monitoring data in the monitoring item list screen (see FIG. 8) exceeds the threshold value, the operation part 201 may display a screen that urges an exchange work.”; [0109] via “This is because a set value (number of times, time, etc.) in consideration of the lifetime of each component is selected as the setting information on the monitoring item data list screen of FIG. 8 and it can be regarded that the maintenance component has reached the limit value at which the maintenance component part normally operates, i.e., has reached the component lifetime.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Isozu in view of Yoneda to teach acquiring a frequency of use of the at least one module amounted to the modular robot, and displaying information indicating need to remove a module of which the frequency of use is equal to or lower than a predetermined threshold frequency so that a user can be notified to replace a worn and/or defective module before it breaks and leads to downtime of the modular robot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666